internal_revenue_service date u i l no number info release date se t eo ra re low_income_housing tax-credit partnerships dear and thank you and the other members of the group who met with us in july to discuss your guidance proposal on low-income_housing tax-credit partnerships upon further reflection of our dialogue we have formulated several questions that we would like to have addressed we understand from our meeting that you would like to respond to our questions for convenience in presenting the questions we refer to specific sections of your proposal our questions are as follows guarantees and tax-credit adjuster sec_3 a - d during our meeting we asked whether the exempt organization’s obligations under the guarantee and tax_credit adjuster provisions could create a private benefit issue please discuss whether caps are date feasible and provide a description of specific caps that you believe would address the private benefit issue please explain how each cap would function in the context of the overall transaction with regard to b completion of construction what costs would need to be incurred to achieve rent-up what costs would need to be incurred to complete construction and rehabilitation given the requirement of a fixed price construction_contract with a bonded contractor please explain why the organization’s obligation under each provision is not both subject_to a reasonable cap and repayable upon sale or refinancing right_of_first_refusal to purchase the project sec_3 would an exempt_organization exercise the right_of_first_refusal if the sec_42 price exceeds the fair_market_value for the property if so in what circumstances please address the potential private benefit concern repurchase of partners’ interests sec_3 e would this obligation potentially require an organization to purchase partners’ interests for more than fair_market_value if so please provide suggestions as to how this obligation might be revised to address the private benefit concern also why does the organization have a repurchase obligation in the case of events such as a failure to obtain permanent financing that may be beyond the organization’s control please explain why there is a special rule requiring reimbursement of investment costs as set forth in the last sentence of paragraph e potential conflicts of interest of board members sec_3 the draft safe_harbor contains a reference to a written conflicts of interest policy but provides no details or requirements for the contents of that policy please clarify what specific requirements you would expect the policy to contain investor consents and removal of general_partner sec_3 please explain the reasons for including each of the rights to consent enumerated in and why each right does not involve day to day operations does the reference to affiliated entities in vi refer to entities affiliated with the organization the investors or other transaction participants what is the standard for removal of the organization under comparison with transactions with entirely for-profit participants please compare the provisions in your proposal with the provisions of a typical transaction in which all of the participants are for-profit entities and are not wholly owned by a nonprofit entity which provisions typically would be included in a transaction involving entirely for-profit participants which provisions typically would not be included in a transaction involving entirely for-profit participants please explain why these differences would occur if you need additional information or clarification feel free to contact me at -------- ----------------------------------in the chief counsel’s office at ------------- as you know guidance on low-income_housing transactions is on the guidance priorities list for thanks again for your being so generous with your time and knowledge it is of great benefit to us sincerely lois g lerner signed lois g lerner director rulings and agreements
